18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.K N ENERGY, INC., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Western Gas Resources, Inc.;  Williston Basin InterstatePipeline Company, Intervenors.
No. 92-1573.
United States Court of Appeals, District of Columbia Circuit.
March 3, 1994.

Before:  MIKVA, Chief Judge, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard from an order of the Federal Energy Regulatory Commission and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  On consideration of the foregoing, it is


2
ORDERED and ADJUDGED by the court that the order of the Federal Energy Regulatory Commission is affirmed.  The Commission's construction of the X-3 agreement is reasonable, and therefore, under  National Fuel Gas Supply Corp. v. FERC, 811 F.2d 1563 (D.C.Cir.1987), entitled to affirmance.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).